ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State presents a request for leave to file a delayed motion for rehearing based on the contention that we were in error in holding the complaint bad because it failed to nega*365ti ve certain exceptions. The request for leave to file this motion comes long after the time has expired in which motions for rehearing may ordinarily be filed but is predicated on the ground that the court has control over its judgments during the term at which rendered. We recognize the rule, but doubt the expediency of its application in the present instance. The mandate from this court has long since issued, and perhaps many complaints of like character have been disposed of under that opinion in this case. We therefore think it proper to deny the request for leave to file the motion. However, we wish it understood that such denial is not to be taken as in any way expressing an opinion on the merits of the State’s contention regarding the State’s pleadings.
The request for leave to file the motion is denied.